I cannot see in the case any evidence which the jury were entitled to consider as tending to show that the disease of which the plaintiff's intestate died was occasioned by the injury received from the falling crate. Few things are more difficult, and require more close observation, than the just determination of the causes of disease, or the effects of injuries to the person. Ordinarily it requires a close observation of skilful men, actually examining the patient, to reach any reliable conclusion. In this case, all the witnesses whose opinions were taken had seen the patient. They all had an opportunity of seeing and *Page 96 
noticing the multitude of indications, many of which are indescribable, but which reveal to the practised eye and ear and touch of the skilful surgeon what is necessary to be known about his patients.
The same experts, who expressed their opinion as to the possibility of the disease being occasioned by the accident, were decisive in their opinions that it was not so occasioned. The instructions of the court on the point virtually authorize the jury to go into the regions of conjecture, and to undertake themselves to form opinions on matters entirely beyond their skill, and concerning which they could not possibly have the information necessary for the formation of intelligent opinions. I think, on the whole, there was no evidence in the case on which the jury were authorized to find that the disease of which the plaintiff's intestate died was occasioned by or connected with the injury received from the falling crate.
LADD, J. I agree that this verdict must be set aside and a new trial granted, for the reasons given by my brother SMITH. I also agree with the chief justice, that the case  shows no evidence upon which the jury could legally find that the death of the plaintiff"s intestate was caused or accelerated by the injury. It seems to me it would be a reproach upon the administration of the law if such mere speculative possibilities, unsustained by proof, were permitted to become the basis of awarding heavy damages in cases of this sort.
Verdict set aside and a new trial granted.